Citation Nr: 0431566	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  04-25 396	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an August 
1992 Board of Veterans' Appeals (Board) decision which denied 
entitlement to service connection for an acquired psychiatric 
disorder.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder is the subject of a separate 
Board decision.)


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on a motion by the moving party (hereinafter, "the 
veteran," "the movant," or the "appellant") alleging 
clear and unmistakable error (CUE) in an August 1992 Board 
decision that denied entitlement to service connection for an 
acquired psychiatric disorder.  


FINDINGS OF FACT

1.  In an August 1992 decision the Board denied entitlement 
to service connection for an acquired psychiatric disorder. 

2.  The August 1992 decision was supported by the evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.


CONCLUSION OF LAW

The August 1992 Board decision, which denied entitlement to 
service connection for an acquired psychiatric disorder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1992 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran, in essence, seeks to have reversed the final August 
1992 decision on the grounds of CUE.  Thus, the question 
before the Board is whether the August 1992 decision was CUE.

The evidence on file at the time of the August 1992 Board 
decision consisted of service medical records, records from 
Alvarado Parkway Institute for a period of hospitalization 
dated from September to October 1989, VA treatment records 
dated from September 1990 to June 1991, and the veteran and 
his representative's written statements to VA. 

The service medical records include an August 1973 clinical 
record from the mental health clinic in which the veteran 
reported that he wanted out of the Army because his nerves 
were bothering him.  The examiner thereafter opined that the 
veteran was not eligible for a Chapter 13 discharge at that 
time.  Thereafter, a September 1973 individual sick slip 
noted that the veteran was treated for nervousness at an 
emergency room, the problem was in the line of duty, and the 
patient was being discharged to duty.  

Subsequently, at the October 1973 Chapter 13 separation 
examination, the veteran marked "yes" to having problems 
with "frequent trouble sleeping," "depression or excessive 
worry," and "nervous trouble of any sort."  The examiner 
noted evidence of situational nervousness.  Following a 
clinical evaluation the examiner marked the box "abnormal" 
next to the heading psychiatric.  The veteran was diagnosed 
with an inadequate personality disorder, and a schizoid 
personality.

In a January 1974 Statement of Medical Condition, the veteran 
reported that there had been no change in his medical 
condition since the October 1973 separation examination.

Post-service medical records dated from September 1989 to 
June 1991, show the veteran's complaints and/or treatment for 
psychiatric disorders were variously diagnosed as a major 
depressive disorder with psychotic features; depression; a 
schizoaffective disorder; schizoid, schizotypal and paranoid 
mixed personality traits; a history of alcohol abuse, a major 
depressive episode, bipolar affective disorder, an apparent 
bipolar disorder by history; and manic-depression.

As to the origins or etiology of the veteran's psychiatric 
disorders, the 1989 records from Alvarado Parkway Institute 
reported that the veteran claimed a three-year history of 
being "stressed" which time also coincided with a divorce.  
In addition, the records from Alvarado Parkway Institute 
reported that the results of the psychological testing 
suggested that the veteran 

was suffering from a major affective 
disorder, super imposed upon a 
characterological process which may 
involve schizoid, schizotypo, and 
paranoid orientations.  It was felt that 
these issues may have been brought on by 
acute exacerbation of work stresses, as 
well as a three year history of 
maladjustment brought on by divorce and 
financial problems.

These records also note that the veteran denied any prior 
history of depressive or manic episodes, reported that he had 
a history of occasional binge drinking and marijuana use, and 
reported that he had seen a stress counselor at work without 
any noticeable help.  

A VA discharge summary, following an April to May 1991 period 
of psychiatric hospitalization, included the veteran's claim 
that he was diagnosed with schizophrenia while in the Army 
from 1973 to 1974.

Also of record were lay assertions that the veteran's 
psychiatric disorder was a continuation of the psychiatric 
problems for which he was treated in-service with Valium.  
Hence, these assert that he is entitled to service 
connection.

In the August 1992 decision the Board determined that the 
veteran was diagnosed with an inadequate personality 
disorder, a schizoid personality, and that these were 
personality disorders; not disabilities for which service 
connection may be granted.  See 38 C.F.R. § 3.303(c) (1992) 
("personality disorders . . . are not diseases or injuries 
within the meaning of applicable legislation."); 38 C.F.R. 
§ 4.9 (1992) ("personality disorder(s) . . . are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.").  The Board also 
found that the first time that the record showed that the 
veteran was diagnosed with an acquired psychiatric disorder 
was in 1989, and therefore, the presumptions found in 
38 C.F.R. §§ 3.307 and 3.309 (1992) did not apply.  The Board 
thereafter noted that, as to the origins of that psychiatric 
disorder, the only evidence of record was a statement by the 
veteran to a private examiner, dated in September 1989, in 
which he reported that his psychiatric problems began 
approximately three years earlier - i.e., 15 years after his 
separation from military service.

In arguments presented in June 2004, the representative 
asserts that there was clear and unmistakable error in the 
August 1992 Board decision in not granting appellant's claim 
for service connection for an acquired psychiatric disorder.  
The representative alleges that the Board erred by 
misapplying the provisions of 38 C.F.R. § 3.303(b) and (c) as 
defined by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001), Moody v. Principi, 360 F.3d 1303 (Fed. 
Cir. 2004), and Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 
2004), by narrowly construing the May 1991 claim for 
entitlement to service connection for a mental disorder as a 
claim of entitlement to service connection only for a 
personality disorder, and by VA not fully and sympathetically 
developing the appellant's claim before issuing a decision.  
The representative argues that if the Board had, in fact, 
correctly applied 38 C.F.R. § 3.303(b) and (c), it would have 
concluded that the veteran's claim included a claim of 
entitlement to service connection for schizophrenia and, 
after developing that claim, would have granted service 
connection for schizophrenia.  

Additionally, the representative argues that the Board 
violated the principles enumerated in Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), by substituting its own medical 
opinion for that found in the claims file when it failed to 
find that the veteran's "statement," in the May 1991 VA 
hospitalization discharge summary which reported that he was 
first diagnosed with schizophrenia while in military service, 
did not act as the basis for it to grant service connection 
for an acquired psychiatric disorder.

Motions for review of a Board decision on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411.  These 
regulations provide that to warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis 
added).  Examples of situations that are not CUE include: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  Moreover, clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

The Board points out that a review of a claim of CUE must be 
based on the record and the law that existed when that 
decision was made.  

As to the allegation that the Board erred by misapplying the 
provisions of 38 C.F.R. § 3.303(b) and (c) as defined by the 
Federal Circuit by narrowly construing the appellant's claim 
as a claim of entitlement to service connection for only a 
personality disorder, this argument is without merit.  
Indeed, a review of the August 1992 decision specifically 
shows that the issue on appeal was characterized as a claim 
for an acquired psychiatric disorder and the Contentions, 
Decision of the Board, Findings of Fact, Conclusion of Law, 
and Reasons and Basis sections directly addressed the claim 
as one for entitlement to service connection for an acquired 
psychiatric disorder.  While the decision discussed the 
significance of the veteran being diagnosed with a 
personality disorder while in military service, the decision 
did not limit it discussion to that personality disorder.  
Instead, after noting that the veteran was first diagnosed 
with an acquired psychiatric disorder in 1989, 15 years after 
military service, and finding that he did not manifest a 
superimposed element of an acquired psychiatric pathology in 
service or within many years thereafter, the decision then 
denied service connection for an acquired psychiatric 
disorder as not being incurred, aggravated, or presumed to 
have been incurred while on active duty.  The decision also 
shows that the correct laws set forth at 38 U.S.C.A. §§ 1101, 
1110, 1112, 5107; 38 C.F.R. §§ 3.303(b), (c), 3.307, 3.309 
were cited and correctly applied by the Board.  While the 
Board did not specifically cite to 38 C.F.R. § 4.9, the Board 
did cite to 38 C.F.R. § 3.303(c) and the principles found in 
38 C.F.R. § 4.9 were correctly applied.

Next, the Board will look at the allegation that if VA would 
have fully and sympathetically developed the appellant's 
claim before issuing a decision, it would have concluded that 
the veteran was entitled to service connection for an 
acquired psychiatric disorder.  This argument amounts to 
nothing more than a claim that VA failed in its duty to 
assist the veteran.  As noted above, VA's failure to fulfill 
the duty to assist is not tantamount to CUE.  See 38 C.F.R. 
§ 20.1403(d).  Accordingly, this argument is also without 
merit.

Lastly, the Board will look at the allegation that the Board 
erred in finding that the statement found in the May 1991 VA 
hospitalization discharge summary did not act as a credible 
medical evidence that the appellant was first diagnosed with 
an acquired psychiatric disorder while in military service 
and by so doing it also violated the principles enumerated in 
Colvin.  This argument amounts to nothing more than a 
disagreement as to how the facts were weighed or evaluated.  
As noted above, a disagreement as to how the facts were 
weighed is not tantamount to reversible error.  See 38 C.F.R. 
§ 20.1403(d).  Accordingly, this argument is also without 
merit.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "[CUE] is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

Accordingly, the Board finds that the appellant's claims that 
the Board did not give a broad enough reading to the 
veteran's claim for entitlement to service connection for a 
mental disorder, that VA did not adequately help the veteran 
before deciding the claim, and that VA should have given more 
weight to the statement from the veteran that he was 
diagnosed with schizophrenia while in military service 
because that statement was recorded in a VA hospitalization 
discharge summary errors, are not the kind of errors that 
would be CUE.  Fugo, at 44.

Therefore, the  August 1992 Board decision correctly applied 
the pertinent law and regulations in considering the 
evidence.  The Board ignored neither the facts nor the law; 
and it committed no undebatable error which would have 
provided a manifestly different result.

Accordingly, the August 1992 Board denial of entitlement to 
service connection for an acquired psychiatric disorder was a 
reasonable exercise of adjudicatory judgment.  It was not 
CUE.  Accordingly, the motion is denied.

The Board notes that, while the record does not show that 
veteran was provided notice of the Veterans Claims Assistance 
Act of 2000 (VCAA), the Court in Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc), held that the VCAA is not 
applicable to a motion for revision or reversal of a Board's 
decision on the basis of CUE.  Therefore this failure does 
not prevent the Board from going forward with adjudicating 
the CUE motion. 


ORDER

The motion for reversal of the August 1992 decision of the 
Board of Veterans' Appeals on the grounds of clear and 
unmistakable error is denied.


	                       
____________________________________________
	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs
YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2


